— Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 17, 1973, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the third degree and attempted assault in the first degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction and sentence for robbery in the second degree and grand larceny in the third degree and dismissing the counts therefor. As so modified, judgment affirmed. Under the facts of this case, robbery in the second degree and grand larceny in the third degree are lesser included offenses of robbery in the first degree (CPL 300.40, subd 3, par [b]; People v Grier, 37 NY2d 847). Latham, Acting P. J., Margett, Christ, Brennan and Munder, JJ., concur.